 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   INDEMNITY INSURANCE COMPANY                           Case No.: 19-CV-283-CAB-BLM
     OF NORTH AMERICA, INC.,
12
                                          Plaintiff,       ORDER GRANTING DEFENDANT’S
13                                                         MOTION TO DISMISS FOR FORUM
     v.                                                    NON CONVENIENS
14
     SERVICIOS REFRIGERADOS
15
     INTERNACIONALES, S.A. DE C.V.,                        [Doc. No. 7]
16                                      Defendant.
17
18
19             This matter comes before the Court on Defendant’s motion to dismiss the complaint
20   for forum non conveniens. [Doc. No. 7.] The motion has been fully briefed and the Court
21   finds it suitable for determination on the papers and without oral argument. See S.D. Cal.
22   CivLR 7.1(d)(1). For the reasons set forth below, Defendant’s motion to dismiss is granted.
23        I.      BACKGROUND
24             On February 7, 2019, Plaintiff Indemnity Insurance Company of North America,
25   Inc., filed a complaint for subrogation against Defendant Servicios Refrigerados
26   Internacionales, S.A. de C.V. [Doc. No. 1.] The complaint alleges causes of action for:
27   (1) Negligence; (2) Bailment; and (3) liability under the Carmack Amendment, 49 U.S.C.
28   § 14706. [Id. at 5–8.]

                                                       1
                                                                               19-CV-283-CAB-BLM
 1               Plaintiff is a corporation organized and existing under the laws of Pennsylvania. [Id.
 2   at ¶ 1.1] Defendant is a Mexican corporation with its principal place of business in Mexico.
 3   [Id. at ¶ 2.] According to the complaint, on or about February 7, 2018, Plaintiff’s insured,
 4   Driscoll’s, loaded a cargo of berries onto a delivery truck provided by Defendant at
 5   Zapopan, Jalisco, Mexico, to be delivered to Watsonville, California.                  [Id. at ¶ 7.]
 6   Driscoll’s contracted with Defendant for this carriage and delivery. [Id.] On or about
 7   February 8, 2018, while attempting to stop at a roadside check in Sonora, Mexico,
 8   Defendant’s truck driver failed to stop and struck a retaining wall, damaging the cargo of
 9   berries beyond saleable use. [Id. at ¶ 8.] Upon Plaintiff’s payment of the claim underlying
10   Driscoll’s loss, Plaintiff claims it is now fully subrogated to Driscoll’s interest and brings
11   this action against Defendant. [Id. at ¶ 17.] Plaintiff alleges that Defendant violated the
12   terms of its carriage contract with Driscoll’s and became liable for the damages caused.
13   [Id. at ¶ 10.]
14               On April 2, 2019, Defendant moved to dismiss for forum non conveniens. [Doc. No.
15   7.] Plaintiff filed its opposition [Doc. No. 8] on April 23, 2019, and Defendant filed its
16   reply [Doc. No. 9] on April 30, 2019.
17         II.      LEGAL STANDARD
18               The doctrine of forum non conveniens grants discretion to district courts to dismiss
19   an action where “a court abroad is the more appropriate and convenient forum for
20   adjudicating the controversy.” Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549
21   U.S. 422, 425 (2007). “To prevail on a motion to dismiss based upon forum non
22   conveniens, a defendant bears the burden of demonstrating an adequate alternative forum,
23   and that the balance of private and public interest factors favors dismissal.” Carijano v.
24   Occidental Petroleum Corp., 643 F.3d 1216, 1224 (9th Cir. 2011). A plaintiff’s choice of
25   forum is generally entitled to deference, especially where the plaintiff is a United States
26
27
28   1
         Document numbers and page references are to those assigned by CM/ECF for the docket entry.

                                                        2
                                                                                        19-CV-283-CAB-BLM
 1   citizen or resident, because it is presumed a plaintiff will choose her “home forum.” See
 2   Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 (1981). This deference is “far from
 3   absolute,” however, and it is within the court’s discretion to decide whether a foreign forum
 4   is more convenient. Lockman Found. v. Evangelical Alliance Mission, 930 F.2d 764, 767
 5   (9th Cir. 1991); see also Piper Aircraft, 454 U.S. at 255, n. 23 (“A citizen’s forum choice
 6   should not be given dispositive weight.”).
 7         The presumption in favor of the plaintiff’s choice of forum may be rebutted through
 8   a clear showing of facts that either: “(1) establish such oppressiveness and vexation to a
 9   defendant as to be out of all proportion to plaintiff’s convenience, which may be shown to
10   be slight or nonexistent, or (2) make trial in the chosen forum inappropriate because of
11   considerations affecting the court’s own administrative and legal problems.” Koster v.
12   Lumbermens Mut. Cas. Co., 330 U.S. 518, 524 (1947); Cheng v. Boeing Co., 708 F.2d
13   1406, 1410 (9th Cir. 1983).
14      III.      DISCUSSION
15                A. Carmack Amendment
16         Plaintiff’s opposition primarily contends that Defendant’s liability for the damage to
17   the cargo is governed by the Carmack Amendment, 49 U.S.C. §14706, and thus
18   Defendant’s liability is to be determined under U.S. federal law, preventing transfer to a
19   Mexican court. [Doc. No. 8 at 3–5.] Defendant contends the Carmack Amendment does
20   not apply because it is silent as to shipments from a foreign country to the United States.
21   [Doc. No. 9 at 3.] The Court first addresses whether the Carmack Amendment applies in
22   this case.
23         The Carmack Amendment “codifies the common-law rule that a carrier, though not
24   an absolute insurer, is liable for damage to goods transported by it unless it can show that
25   the damage was caused by (a) the act of God; (b) the public enemy; (c) the act of the shipper
26   himself; (d) public authority; (e) or the inherent vice or nature of the goods.” Missouri
27   Pac. R.R. Co. v. Elmore & Stahl, 377 U.S. 134, 137 (1964); see 49 U.S.C. § 14706. With
28   respect to motor carriers, the Carmack Amendment applies to the extent the property is

                                                   3
                                                                                19-CV-283-CAB-BLM
 1   transported between the points specified in 49 U.S.C. § 13501. With respect to a shipment
 2   involving a foreign country, the statute provides jurisdiction over motor carrier liability for
 3   transportation between “the United States and a place in a foreign country to the extent the
 4   transportation is in the United States.” 49 U.S.C. § 13501(1)(E) (emphasis added).
 5         In Kawasaki Kisen Kaisha Limited v. Regal Beloit Corp., 561 U.S. 89 (2010), the
 6   Supreme Court held that “Carmack does not apply if the property is received at an overseas
 7   location under a through bill that covers the transport into an inland location in the United
 8   States.” Id. at 103 (emphasis added). In such a case, there is no receiving carrier that
 9   “receives” the property “for [domestic] transportation.” Id. However, the Court went on
10   to note that this decision did not address “if Carmack applies to goods initially received in
11   Canada or Mexico, for import into the United States.” Id. The jurisdictional reach of the
12   Carmack Amendment “is determined by reference to 49 U.S.C. § 13501.” Project Hope
13   v. M/V Ibn Sina, 250 F.3d 67, 74 (2nd Cir. 2001).
14         As noted above, U.S.C. § 13501(1)(E) specifically states, “to the extent the
15   transportation is in the United States.” Consequently, if the alleged loss or damage to the
16   cargo occurred during the domestic leg of the transportation in the United States, the
17   Carmack Amendment would apply. See Reider v. Thompson, 339 U.S. 113, 117 (1950)
18   (holding that the foreign portion of the transport terminated at the United States border, but
19   the domestic leg of the transport fell within the purview of the Carmack Amendment).
20   Here, the alleged loss or damage occurred entirely in Mexico. [Doc. 7-4 at 22, 24.] The
21   transport never made it out of Mexico, and therefore under U.S.C. § 13501(1)(E), there is
22   no domestic leg of the journey that falls within the purview of the Carmack Amendment.
23   Accordingly, the Carmack Amendment does not apply in this case.
24             B. Adequate Alternative Forum
25         An alternative forum is deemed adequate if: (1) the defendant is amenable to process
26   there; and (2) the other jurisdiction offers a satisfactory remedy. See Piper Aircraft, 454
27   U.S. at 254, n. 22; Leetsch v. Freedman, 260 F.3d 1100, 1103 (9th Cir. 2001). It is only in
28   “rare circumstances . . . where the remedy provided by the alternative forum . . . is so

                                                    4
                                                                                  19-CV-283-CAB-BLM
 1   clearly inadequate or unsatisfactory, that it is no remedy at all,” that this requirement is not
 2   met. Piper Aircraft, 454 U.S. at 254, n. 22.
 3          Here, Defendant has agreed to submit to the jurisdiction of a Mexican court, accept
 4   service of process issued by a Mexican court, and waive any defenses based on statute of
 5   limitations to facilitate the resolution of Plaintiff’s claims. [Doc. No. 7-1 at 12, Doc. No.
 6   7-3 at ¶¶ 3–5.] Furthermore, Defendant contends a Mexican court has jurisdiction because
 7   the incident giving rise to Plaintiff’s claims occurred in Sonora, Mexico, the contract giving
 8   rise to Plaintiff’s claims was entered in Mexico and is explicitly governed by Mexican law,
 9   and both Defendant and Driscoll’s are incorporated in and principally located in Mexico.2
10   Defendant also contends that the remedy sought by Plaintiff for the value of cargo is
11   equally available in a Mexican court through tort or contract. Defendant attached a
12   declaration from a Mexican attorney who has been practicing law in Mexico since 1978
13   involving similar disputes who states, “the issues of liability and damages arising from this
14   incident can be fully adjudicated by the Mexican courts with the appropriate jurisdiction
15   for this dispute being the State of Sonora where the alleged incident occurred.” [Doc. No.
16   7-2 at ¶ 4.]
17          Plaintiff does not dispute that Defendant is amenable to service of process in Mexico
18   but instead contends that Defendant’s liability falls under the Carmack Amendment and
19   U.S. federal law. As discussed above, the Carmack Amendment does not apply, and
20   Plaintiff is not precluded from seeking a similar remedy in Mexican court for the value of
21   the cargo. Accordingly, Mexico is an adequate alternative forum.
22              C. Balance of Private and Public Interest Factors
23          The Court next addresses whether the private and public interest factors can rebut
24   the presumption in favor of Plaintiff’s choice of forum. At the outset, the Court notes that
25   Plaintiff is not a California corporation, but rather a Pennsylvania corporation and therefore
26
27
     2
      The contract attached to Defendant’s motion at Exhibit 1 indicates that Driscoll’s Operaciones, S.A. de
28   C.V., a Mexican corporation, is the signatory to the contract with Defendant. [Doc. No. 7-4 at 21.]

                                                        5
                                                                                         19-CV-283-CAB-BLM
 1   Plaintiff’s choice of forum, while still given deference, will not be absolute. Plaintiff also
 2   fails to divulge where Driscoll’s is incorporated. It appears there is a Driscoll’s U.S.A. as
 3   well as a Driscoll’s Mexico. Defendant has shown that it contracted with Driscoll’s
 4   Mexico. Even if Driscoll’s U.S.A. is a California corporation, it was operating in Mexico
 5   through a Mexican corporation or subsidiary as Driscoll’s Operaciones, S.A. de C.V. “In
 6   an era of increasing international commerce, parties who choose to engage in international
 7   transactions should know that when their foreign operations lead to litigation they cannot
 8   expect always to bring their foreign opponents into a United States forum when every
 9   reasonable consideration leads to the conclusion that the site of the litigation should be
10   elsewhere.” Mizokami Bros. of Ariz., Inc. v. Baychem Corp., 556 F.2d 975, 978 (9th Cir.
11   1977), cert. denied, 434 U.S. 1035 (1978).
12         Private interest factors include “(1) relative ease of access to sources of proof; (2)
13   the availability of compulsory process for attendance of hostile witnesses, and cost of
14   obtaining attendance of willing witnesses; (3) possibility of viewing subject premises; (4)
15   all other factors that render trial of the case expeditious and inexpensive.” Creative Tech.,
16   Ltd. v. Aztech Sys. Pte., Ltd., 61 F.3d 696, 703 (9th Cir. 1995). Public interest factors
17   include “(1) administrative difficulties flowing from court congestion; (2) imposition of
18   jury duty on the people of a community that has no relation to the litigation; (3) local
19   interest in having localized controversies decided at home; (4) the interest in having a
20   diversity case tried in a forum familiar with the law that governs the action; (5) the
21   avoidance of unnecessary problems in conflicts of law.” Id. at 703–04.
22             1. Private Interest Factors
23         As to the ease of access to sources of proof and availability of witnesses, Defendant
24   contends that all the material witnesses are in Mexico, including Defendant, Driscoll’s
25   Mexico, Defendant’s driver from the incident, percipient witnesses to the incident, the
26   Mexican police who responded to the incident, witnesses related to the loading and
27   disposition of the cargo, and witnesses to the contract between Plaintiff and Defendant.
28   [Doc. No. 7-1 at 15.] Furthermore, Defendant contends that any third-party defendant who

                                                   6
                                                                                 19-CV-283-CAB-BLM
 1   may be liable under principles of contribution or indemnity is virtually guaranteed to be in
 2   Mexico and not subject to personal jurisdiction in California. [Id. at 16.] Plaintiff contends
 3   that the real issue in this case is the legal liability of a carrier whose U.S. headquarters is
 4   in San Diego which can only be established using testimony of witnesses residing within
 5   California. [Doc. No. 8 at 5.] Plaintiff also contends that Defendant’s president and
 6   relevant witnesses concerning the establishment of the contract are in California and
 7   liability is not an issue so there are no relevant premises to review. [Id.] Defendant does
 8   not indicate that liability is not at issue, and its potential need for percipient witnesses to
 9   the incident or for seeking contribution from a third-party suggests otherwise.
10          The Court is not persuaded that because Defendant receives mail in San Diego or
11   that its president executed her declaration in Chula Vista that this disqualifies the potential
12   need for the numerous other material witnesses to the incident cited to by Defendant who
13   are in Mexico.3 Moreover, a corporate officer who has contact with a forum only with
14   regard to the performance of his official duties is not subject to personal jurisdiction in that
15   forum. See Chem Lab Products, Inc. v. Stepanek, 554 F.2d 371 (9th Cir. 1977). A Mexican
16   court should have no issue haling into court the president of a Mexican corporation for
17   testimony in Mexico as Plaintiff suggests. Plaintiff also does not oppose Defendant’s
18   contention that Driscoll’s with whom Defendant contracted is a Mexican corporation or
19   subsidiary. The Court does not find that addressing which documents cited to by Plaintiff
20   and Defendant that are at issue in this case, if any, will be determinative of a different
21   outcome and both parties appear in dispute on this issue.4 Nevertheless, the Federal Motor
22   Carrier Safety Administration document Plaintiff cites to indicates Defendant’s business
23   address is in Mexico, and the Regulation for Transport Providers document is signed by an
24   entity Defendant is not affiliated with. [Doc. No. 8-2 at 2; Doc. No. 8-4 at 4.]
25
26
     3
       The Federal Motor Carrier Safety Administration document attached as Exhibit 1 to Plaintiff’s
27   opposition lists Defendant’s business address at: Transportistas Num 407, Leon, GJ 37290. [Doc. No. 8-
     2 at 2.]
28   4
       Accordingly, Defendant’s objection to evidence [Doc. No. 9-2] is denied as moot.

                                                       7
                                                                                       19-CV-283-CAB-BLM
 1         As to enforceability of judgment, Defendant contends that Plaintiff can seek to
 2   enforce a Mexican judgment in the United States. Plaintiff contends the proper standard
 3   under this element is whether Defendant has assets which would satisfy a Mexican
 4   judgment but offers no legal authority on this point. Defendant has not disclosed any
 5   information establishing assets to satisfy a judgment.         Defendant’s contentions that
 6   Plaintiff would have no difficulty enforcing a Mexican judgment in the United States does
 7   not compel the Court to presume Defendant does or does not have sufficient assets.
 8   Therefore, this factor does not favor either side.
 9         Although the mere fact that this case involves conduct that occurred outside this
10   forum is not enough for dismissal, the fact that all relevant conduct took place in Mexico
11   bolsters the Court’s confidence that key witnesses and physical evidence are in Mexico.
12   See Loya v. Starwood Hotels & Resorts Worldwide, Inc., 583 F.3d 656, 659 (9th Cir. 2009)
13   (holding that dismissal for forum non conveniens was appropriate where plaintiff was a
14   resident of the forum state, but all alleged conduct took place in Mexico); see also Contact
15   Lumber Co. v. P.T. Moges Shipping Co. Ltd., 918 F.2d 1446, 1451 (9th Cir. 1990)
16   (affirming the District Court’s dismissal for forum non conveniens where plaintiff was an
17   American corporation, but evidence and witnesses were located in the Philippines).
18         Accordingly, considering the location of the evidence on liability issues, the inherent
19   difficulty of bringing hostile witnesses before the U.S. courts, and the potential inability to
20   implead third-party defendants, the balance of private interest factors weighs in favor of
21   dismissal.
22             2. Public Interest Factors
23         Plaintiff has offered no argument that the public interest factors weigh against
24   dismissal and no opposition to Defendant’s contentions that they weigh in favor of
25   dismissal. Defendant contends that the time and resources this Court would spend on this
26   case are better spent elsewhere as this case belongs in Mexico. “Administrative difficulties
27   follow for courts when litigation is piled up in congested centers instead of being handled
28   at its origin.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947). The Court agrees that

                                                    8
                                                                                  19-CV-283-CAB-BLM
 1   reasonable steps to reduce court congestion should be taken and this case should properly
 2   be handled at its origin in Mexico. The Court cannot justify burdening California jurors to
 3   try a case that has little to nothing to do with California.
 4         With respect to the local interest factor Defendant contends that California and the
 5   U.S. have little, if any, local interest in deciding this matter compared to Mexico. The local
 6   interest factor looks to whether there is “an identifiable local interest” in this forum.
 7   Tuazon v. R.J. Reynolds Tobacco Co., 433 F.3d 1163, 1182 (9th Cir. 2006). The interest
 8   of the foreign forum can also be relevant. See Loya, 583 F.3d at 665 (affirming a decision
 9   that found that Mexico’s interest in a case outweighed the forum state’s interest). While
10   California and the U.S. have an interest in providing its corporations a proper forum to
11   resolve liability disputes, that interest is weakened here where Plaintiff is not a California
12   corporation and Driscoll’s is a multinational corporation which was operating in Mexico
13   and contracted with Defendant which is a Mexican corporation. The subject incident took
14   place in Mexico and material proof and witnesses regarding liability are mostly, if not all,
15   in Mexico. As discussed above, there is little to no connection with the subject incident
16   and California and either parties’ principal place of business. Therefore, the local interest
17   factor weighs in favor of litigating this case in Mexico.
18         As to the familiarity with the governing law factor, Defendant contends that the
19   contract which forms the basis of Plaintiff’s complaint calls for application of Mexican
20   law, and even if it did not a Mexican court analyzing this matter would still apply Mexican
21   law. [Doc. No. 7-1 at 20.] The Ninth Circuit has held that “[b]efore dismissing a case for
22   forum non conveniens, a district court must first make a choice of law determination.”
23   Zipfel v. Halliburton Co., 832 F.2d 1477, 1482 (9th Cir. 1987), amended on other grounds
24   by 861 F.2d 565 (9th Cir. 1988). However, the choice of law analysis is only determinative
25   when the case involves a United States statute requiring venue in the United States. See
26   Creative Tech., 61 F.3d at 700. Where no such law is implicated, the choice of law
27   determination is given much less deference on a forum non conveniens inquiry. Since
28   “there is no arguably applicable law that would end the forum non conveniens inquiry [in

                                                    9
                                                                                 19-CV-283-CAB-BLM
 1   this case], . . . no potentially dispositive choice of law determination need have been made.”
 2   See Gemini Capital Group, Inc. v. Yap Fishing Corp., 150 F.3d 1088, 1092 (9th Cir. 1998)
 3   (“This case does not implicate any United States law which mandates venue in the United
 4   States district courts. Consequently, the applicability of United States law to the various
 5   causes of action ‘should ordinarily not be given conclusive or even substantive weight.’”)
 6   (quoting Piper Aircraft, 454 U.S. at 247). The Court discussed above that the Carmack
 7   Amendment does not apply here, which was Plaintiff’s primary opposition. Plaintiff’s
 8   other claims do not mandate venue in the United States and therefore a dispositive choice
 9   of law determination need not be made here.
10         After considering the private and public interest factors discussed above, and in light
11   of Plaintiff’s failure to offer any opposition to the public interest factors, the Court is
12   persuaded that these factors support dismissing this matter because Mexico is the more
13   appropriate forum and any convenience to Plaintiff’s choice of forum here is slight or
14   nonexistent.
15      IV.    CONCLUSION
16         Based on the above, the Court GRANTS Defendant’s motion to dismiss for forum
17   non conveniens and Plaintiff’s complaint is DISMISSED.
18         It is SO ORDERED.
19   Dated: May 28, 2019
20
21
22
23
24
25
26
27
28

                                                   10
                                                                                 19-CV-283-CAB-BLM
